Citation Nr: 1710274	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  10-33 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969, which includes service in the Republic of Vietnam.  His awards and decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction was subsequently transferred to the RO in Portland, Oregon.

In his July 2010 substantive appeal, the Veteran requested a hearing before the Board.  A videoconference hearing was scheduled for July 2015; however, in June 2015, the Veteran withdrew his hearing request.  Therefore, the Board deems his hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2016).  

This case was previously before the Board in February 2016, where the Board remanded the appeal for additional development, to include obtaining a VA examination.  Subsequently, in a June 2016 rating decision, the Veteran was granted service connection for tinnitus and right ear hearing loss; therefore; these issues are no longer on appeal before the Board.  As the instant decision remands the appeal for a new VA medical opinion, compliance with the February 2016 Board remand directives need not be discussed.  Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal was processed using the Virtual VA paperless claims processing system and Veterans Benefit Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand is necessary to obtain an additional medical opinion to determine the nature and etiology of any current left ear hearing loss.

Regarding his claim of service connection for left ear hearing loss, a VA examination regarding the nature and etiology of his hearing loss on a direct basis was most recently provided in February 2016.  The Veteran was subsequently granted service connection for tinnitus and right ear hearing loss, in a June 2016 rating decision. 

Regarding the claim for left ear hearing loss, the February 2016 VA examiner stated that it was not caused by or a result of events in service because the service treatment records showed no hearing loss or significant changes in hearing thresholds greater than normal.  The Veteran underwent audiometric testing in for induction in July 1967 and for separation in June 1969.  It is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.  The Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  In this case, as the Veteran's representative has indicated, it is unclear whether the 2016 VA examiner considered the ISO conversions in providing the nexus opinion.  See December 2016 statement.  Therefore, the Board finds that on remand, a medical opinion that converts any ASA test results to ISO-ANSI standards is necessary in determining whether the Veteran's left ear hearing loss is related to his period of service.  See VA Adjudication Procedure Manual, M21-1, Part III, Subpart iv, Chapter 4, Section B.

In addition, given that the Veteran is now service connected for tinnitus and according to the May 2016 VA examination reported he indicated that because of his tinnitus, he can't hear sometimes; an addendum VA opinion is necessary to determine the etiology of his left ear hearing loss on a secondary basis, including based on aggravation.  

Lastly, the record reflects that the Veteran receives treatment from the Sacramento VA Medical Center (VAMC).  The medical evidence of record from the Sacramento VAMC is dated through May 2016.  Therefore, the AOJ should obtain any outstanding VA medical records. 


Accordingly, the case is REMANDED for the following actions:

1.  Obtain any pertinent and outstanding VA medical records, to include any records from the Sacramento VAMC dated since May 2016.

2.  Then, provide the entire record to an appropriate VA examiner for an addendum opinion regarding the etiology of the Veteran's left ear hearing loss.  The entire record should be reviewed by the examiner and the examiner's report should note that review.  If, and only if, it is determined necessary by the VA examiner(s), the Veteran should be scheduled for another VA examination.

The examiner must also convert any audiometric results using ASA standards to ISO-ANSI standards to facilitate data comparison.  

For the Veteran's left ear hearing loss, the examiner is asked to provide a written response to the following:

a)  Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's left ear hearing loss is etiologically related to his active service?

b)  Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's left ear hearing loss was caused or aggravated (permanently worsened beyond the normal progression) by his service-connected tinnitus. 

The examiner is advised that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim. 

The examiner is also to consider the Veteran's statement in the May 2016 examination that the functional impact of his tinnitus is that he can't hear sometimes.

The examiner should reconcile any opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




